              Case 1:19-cv-11640-LJL Document 30 Filed 09/18/20 Page 1 of 5




September 14, 2020

VIA ECF

The Hon. Lewis J. Liman
U.S. District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

           Re: Kozlowski v. Experian Information Solutions, Inc.; Case No. 19-cv-11640 (LJL)
              Joint Letter Motion for a Referral to Court-annexed or Private Mediation and to
              Temporarily Stay Discovery


Dear Judge Liman:

        Plaintiff Karen Kozlowski (“Plaintiff”) and Defendant Experian Information Solutions,
Inc. (“Experian”; together Plaintiff and Experian are the “Parties”) jointly and respectfully move
the Court (“Motion”) for an order (“Order”) (a) referring the Parties to mediation and (b)
temporarily staying all discovery for a period running from the date of the Order until forty-five
days after October 13, 2020 (the current fact discovery deadline) so that the Parties may make
their best effort to reach a settlement. 1 The Parties ask the Court grant their Motion because it
may help ensure the most “just, speed, and inexpensive resolution” of the action. 2

         Momentum in settlement negotiations between the Parties was temporarily halted
recently due to the change in Experian’s lead counsel in this case. Ms. Cealagh Fitzpatrick,
former lead counsel for Experian, recently began an extended maternity leave. Ms. Ashley
Burman has now assumed responsibilities as lead counsel. Ms. Fitzpatrick’s departure came at a
critical juncture of fact discovery: after the Parties had (a) exchanged documents (and, with
limited exceptions, resolved discovery disputes), (b) devoted many hours to factual analysis, and
(c) engaged in meaningful settlement discussions so that they could jointly assess whether it
made sense for both Parties to ask the Court to refer the case to mediation. The Parties agree and
respectfully submit that the alternative to mediating before completing fact discovery – spending
substantial time and resources completing fact discovery, including (among other things)
preparing for and taking and defending depositions – could negatively impact their ability to
resolve the case. Litigation costs and attorney’s fees are particularly important factors in
settlement negotiations in Fair Credit Reporting Act (“FCRA”) cases, like the present action,
because the FCRA is a fee-shifting statute.

        If Your Honor grants this Motion, the Court would provide the Parties with an
opportunity to continue momentum gained in settlement discussions and make their best effort to
resolve the case at mediation if not through direct negotiations. Also, by imposing a finite stay,
Your Honor would allow the Parties to focus their near-term efforts exclusively on continued
1
    Forty-five days after October 13 is November 27, 2020.
2
    See F.R.C.P. § 1.
            Case 1:19-cv-11640-LJL Document 30 Filed 09/18/20 Page 2 of 5




settlement negotiations and preparation for mediation and, in the event that mediation is
unsuccessful, also provide reasonable time thereafter for the Parties to complete discovery. For
those reasons, the Parties respectfully submit that there are compelling grounds for the Court to
grant this Motion.

        Moreover, although the Court previously granted the Parties’ initial motion for an
extension of discovery deadlines and denied without prejudice Experian’s recent consent motion
to further extend the discovery period, Your Honor ruled on both of those motions without being
fully apprised of the reasons for delays in discovery or the current status of discovery. As such,
in addition to stating why the Parties now seek a referral to mediation and a corresponding finite
stay of discovery, Plaintiff and Experian include in this Motion a description of discovery to-
date.

Document Discovery Between the Parties has Taken Longer than Anticipated

         Completion of document production between the Parties took longer than is typical
because of the ongoing COVID-19 public health crisis. Plaintiff served first sets of Requests for
Production and Interrogatories on March 30, 2020. At the same time, Experian was required to
significantly limit its business operations because of various public health orders implemented to
help stop the spread of COVID-19. These measures affected Experian’s secure facility in Texas,
which exclusively houses all of Experian’s sensitive and private consumer data. Relevant
documents from Plaintiff’s consumer file (among other Experian internal documents), which
ultimately were produced in this matter, could only be collected and assembled at a secure
facility in Texas where remote access is not possible. Even before COVID-19, obtaining
consumer files could take up to three months due to the quantity of lawsuits filed against
Experian across the nation. In this case, despite an expedited request, that limitation still caused
even longer than usual delays in Experian’s ability to gather Plaintiff’s consumer files and to
collect and assemble those files for purposes of investigating Plaintiff’s claims and producing
documents.

         Moreover, this case and its underlying documents are unusually complicated because it is
predicated on allegations by Plaintiff of a badly mixed credit file. A mixed file occurs when the
credit files of two or more people are combined in a credit reporting agency’s database. Mixed
files can result in errors by Experian reporting, among other things, a consumer’s name, phone
number, address, and/or credit data. Even the least complicated mixed file case is more complex
than a typical FCRA consumer dispute lawsuit because it requires careful factual analysis to
reconstruct a narrative from underlying facts based on different sets of Experian’s internal files
concerning, in some cases, multiple consumers.

        In this case, Plaintiff’s claims required even more labor and time to review and analyze
than the typical mixed file case given – to quote Plaintiff’s own words – the allegedly
“staggering” amount of alleged inaccuracies on Plaintiff’s Experian credit report.3 See Compl.
¶¶ 10, 32-36 (alleging inaccurate reporting of 39 account tradelines, 19 names, 14 addresses, 10
hard inquiries, and 36 “soft” inquires was “staggering.”). To date, Experian has produced 1,321

3
 Experian denies these allegations, and any allegations of wrongdoing as to Experian pled by Plaintiff in her
Complaint.
          Case 1:19-cv-11640-LJL Document 30 Filed 09/18/20 Page 3 of 5




pages of relevant documents, including encrypted documents pulled from Experian’s various
databases containing sensitive and confidential information, from the credit files of two
consumers. All of those documents had to be reviewed and analyzed by counsel for both Parties.

        Accordingly, because of the complex nature of this particular litigation, fact discovery
has required production of more voluminous and complex documents by Experian than is usual
in FCRA cases. The Parties had to review and analyze all such documents, in addition to
documents that Plaintiff produced, in order to assess the relative strengths and weaknesses of
their respective claims and defenses prior to completing document discovery, taking and
defending depositions, and engaging in well-informed settlement discussions.

Delays in Completing Fact Discovery Have Been Exacerbated Due to a Change in Lead
Counsel for Experian

        Prior to taking maternity leave, Ms. Fitzpatrick and Plaintiff’s counsel were actively
pursuing settlement negotiations and working on a schedule intended to allow the Parties to
complete fact discovery by the current deadline. Counsel for both Parties held a good faith belief
that settlement was possible prior to Ms. Fitzpatrick’s leave. Although there was no resolution
before Ms. Fitzpatrick took her leave, the Parties’ did engage in extensive discussions about the
underlying documents and Experian produced numerous additional documents at Plaintiff’s
request in an effort to clarify Experian’s position for settlement purposes. That effort resulted in
notable momentum in settlement talks. That same momentum also led to a delay in the last
stages of fact discovery due to the desire of both Parties, based on their joint optimism about the
prospects for a possible settlement, to avoid the potentially unnecessary and large costs of
discovery motion practice and depositions.

        Ashley Burman, the undersigned counsel for Experian, has taken over as lead counsel
from Ms. Fitzpatrick. Ms. Burman is now engaged in the process of familiarizing herself with
and analyzing the voluminous and complicated documents at issue in the action. That process,
which continues, has further delayed discovery, making it difficult for the Parties to address
remaining discovery disputes and complete fact discovery by the current deadline. Ms. Burman
has, however, learned enough about the case from her predecessor and her review of the file to
date to share the optimism of Ms. Fitzpatrick and Plaintiff’s counsel that settlement of this
complicated case in the near future is possible.

Unexpected Delays in Third-Party Discovery

        Third-party discovery, despite Plaintiff’s efforts to the contrary and the progress that
Plaintiff continues to make, are another area in which there have been unexpected delays.

        To prepare to depose Experian witnesses and to gather evidence for a potential summary
judgment motion and other purposes, Plaintiff served thirty-seven document subpoenas on third
Parties on July 21, 2020. Those subpoenas concern account data and credit inquiries that
Plaintiff alleges were reported by Experian in violation of the Fair Credit Reporting Act and New
York Fair Credit Reporting Act. Although subpoena responses were due in August, there remain
subpoenaed Parties who have not yet made and/or completed their productions. Plaintiff
          Case 1:19-cv-11640-LJL Document 30 Filed 09/18/20 Page 4 of 5




continues to work with third Parties to obtain subpoenaed documents or declarations that those
entities do not have responsive documents within their possession, custody, or control.

Current Status of Discovery between the Parties

        Concerning written discovery, the Parties have exchanged discovery demands, served
responses and objections, and produced documents. Plaintiff served first sets of Requests for
Production and Interrogatories on March 30, 2020. Experian served responses and objections to
Plaintiff’s demands on May 7, 2020. Experian made a partial document production on or around
May 7, and has made a rolling document production thereafter. Experian served its Requests for
Production and Interrogatories on April 28, 2020. Plaintiff served responses and objections to
Experian’s first sets of Requests for Production and Interrogatories on June 4, 2020. Plaintiff
produced documents before serving responses and objections.

        Concerning depositions, Plaintiff (a) on August 14, 2020, and again thereafter, asked
Experian for 30(b)(6) deposition dates (Plaintiff also served a topic list for a 30(b)(6) deposition
of Experian’s corporate representative), and (b) has informed Experian that Plaintiff may also
serve 30(b)(1) deposition notices. Experian also intends to make a decision soon as to whether it
is necessary to notice a deposition of Plaintiff based on near-term settlement discussions between
the Parties.

        Based on the foregoing, the Parties respectfully submit that they have diligently
proceeded with discovery in a good faith attempt to meet deadlines despite (a) unavoidable
delays presented by COVID-19, (b) the unusual complexity of this mixed file case, and (c) the
fact that lead counsel for Experian took maternity leave at a time when settlement negotiations
had gained considerable momentum, thereby requiring the undersigned counsel for Experian to
take over the case file and proceed with the laborious process of familiarizing herself with the
complex underlying facts.

Conclusion

         While the Parties could conceivably complete discovery by the current October 13
deadline, doing so would be difficult. Adding to the Parties’ difficulty completing discovery by
October 13 is the fact that Plaintiff’s counsel cannot work on a number of days between now and
that date due to religious observances. Most importantly, however, are two inseparable facts:
first, completing fact discovery by October 13 would cause the Parties to incur large costs and
attorney’s fees that may well make settlement less likely in this fee-shifting action; second, a
referral to mediation coupled with a finite stay of discovery deadlines would, if mediation is
successful, prevent the Parties from incurring those same costs and attorney’s fees in the first
place. For these reasons and the others stated in this Motion, the Parties respectfully request an
Order referring the Parties to mediation and staying all discovery from the date of the Order until
a date forty-five days after October 13, 2020.

        Absent unforeseen emergencies and/or extraordinary circumstances, the Parties will not
seek an additional stay or extension of discovery deadlines. For all of the foregoing reasons,
Plaintiff and Experian jointly move the Court for an Order (a) referring the Parties to Court-
annexed or private mediation, and (b) staying all discovery from the date of the Order until
          Case 1:19-cv-11640-LJL Document 30 Filed 09/18/20 Page 5 of 5




November 27, 2020, forty-five days after the current deadline for fact discovery. A proposed
revised case management plan and scheduling order accompanies this letter Motion.

       Thank you for your consideration.

                                                   /s/ Adam G. Singer
                                                   Adam G. Singer
                                                   LAW OFFICE OF ADAM G. SINGER, PLLC
                                                   Counsel for Plaintiff


                                                   /s/ Ashley D. Burman
                                                   Ashley D. Burman
                                                   JONES DAY
                                                   250 Vesey Street
                                                   New York, New York 10281
                                                   Tel: (212) 326-3823
                                                   Fax: (212) 755-7306
                                                   aburman@jonesday.com

                                                   Attorney for Defendant
                                                   Experian Information Solutions, Inc.



A stay in this action is GRANTED until November 27, 2020.

SO ORDERED. 9/18/2020.
